

EXHIBIT 10.2


Contract of Employment


1.
INTRODUCTION



This document contains your terms and conditions of employment and together with
the rules and procedures that are specifically incorporated from the Staff
Handbook, it is the contract of employment (referred to as “this contract”)
between you, the employee, whose name and address is stated in Schedule One and
your employer; [ROK Entertainment Group Limited or affiliated ROK company]
(Company Registration Number: _____), Rok House, Kingswood Business Park,
Holyhead Road, Albrighton, Wolverhampton, WV7 3AU (referred to as “your
employer”).


2.
STAFF HANDBOOK



Your employer will be issuing a Staff Handbook, a copy of which will be supplied
to you. It contains your employer’s rules, policies and procedures on important
matters relating to your employment. You agree to read the contents of the Staff
Handbook. The Sickness and Absence Rules, and the E-mail and Internet Policy
contained in the Staff Handbook are part of this contract because they are
specifically referred to in this contract and in the Staff Handbook it is stated
that they form part of your contract. The Disciplinary Rules and Procedure,
Grievance Procedure and Performance Review Procedure are contained in the Staff
Handbook and referred to this contract but they do NOT form part of your
contract.


3.
START DATE



Your employment will begin on the date set out in Schedule One and subject to
successful completion of your probationary period will continue until it is
brought to an end by you or by your employer or you reach retirement age.


4.
CONTINUITY OF EMPLOYMENT



No other previous employment counts as continuous employment for any statutory
purposes.


5.
PROBATIONARY PERIOD



Your initial employment with your employer will be on the basis of a
probationary period of up to 3 months. During this time you must give one week’s
prior written notice to terminate the contract. In any case deemed appropriate
by your employer this probationary period may be extended and in any such case
you will be notified in writing. If you are not considered suitable for your job
by your employer or if for any other reason your continued employment is not
required this contract will terminate at the end of the probationary period or
at the expiry of any notice given during the probationary period or in the event
of your employment being terminated without notice during the probationary
period.


6.
JOB TITLE/DUTIES



The title of your job is set out in Schedule One.


Your employer may change your job description and may require you to carry out
different and/or additional duties under this contract either for your employer
and/or for any associated company, its holding company or subsidiary or other
subsidiary (save for your employer) of the holding company (as defined in the
Companies Act 1985 (as amended)).


 
1

--------------------------------------------------------------------------------

 
 
7.
RETIREMENT AGEWORK



You will retire on your 65th birthday or the last working day before that
birthday unless agreement has been reached at that time for you to continue to
work or it is agreed that you take an earlier retirement. This contract will
automatically end on the day you retire without further notice by either you or
your employer.
 
8.
PLACE OF WORK



You will be based at Rok House (at the above address) but when requested you
will be required to be based at any other premises at which your employer
carries on its business now or in the future.


You will also travel to such places (whether within or outside the UK) as your
employer requires you to in the performance of your duties.


9.
OVERSEAS WORK



You will not be required to work outside the United Kingdom for any consecutive
period of more than one month.


10.
NOTICE



Should you or your employer want to terminate your employment written notice of
termination must be given as follows:


Your employer must give you notice of:


During your trial period; 1 week
The end of your trial period until 4 years completed employment: 1 month
4 years or more: 1 week for each completed year (up to 12 weeks maximum notice)


You must give your employer written notice of termination of 1 month after the
end of your trial period however long you then remain employed.


Notice to you will be deemed to have been given if handed to you or sent by
Recorded Delivery to your last notified address known to your employer. Notice
by you must be given or sent by Recorded Delivery to Rok Productions Limited,
Rok House, Kingswood Business Park, Holyhead Rd, Albrighton Wolverhampton, WV7
3AU


On termination of your employment (by you or by your employer) your employer may
either:


require you to work throughout your notice period, or
require you to stay away from your place of work throughout your notice period
(on “garden leave”), or
terminate your contract without notice and make a payment in lieu of notice to
compensate you.


In addition, on termination of your employment (by you or by your employer) you
will only be paid for your notice period, and any other due amounts, once you
have completed handover notes from any work that you have been involved with to
the satisfaction of your employer. Your employer may also dismiss you without
notice or payment in lieu of notice in cases of gross misconduct. (The
disciplinary procedure set out in the Staff Handbook gives you examples of the
types of conduct which your employer will consider to be gross misconduct).


 
2

--------------------------------------------------------------------------------

 
 
11.
HOURS OF WORK

 
You will work the basic hours set out in Schedule Two.


You may be required to do work in addition to your basic hours and unreasonable
refusal to do so will be a disciplinary matter.


You are not entitled to receive payment for overtime as a right under this
contract.


12.
WORKING TIME OPT OUT



You agree that the limit on working time (“the 48 hour week”) specified in
regulation 4.1 of The Working Time Regulations 1998 will not apply to your
employment and that signature of this agreement shall constitute consent
pursuant to regulation 5.1 of the regulations for the duration of your
employment under this contract subject to the provision below.


You may terminate your consent under this paragraph by giving three month’s
notice in writing to your employer and the said limit shall apply to your
employment on the first working day immediately following the expiry of the
period of notice.


13.
WAGES/SALARY



Your salary will be paid monthly in arrears on or around the last working day of
each calendar month at the rate set out in Schedule Three. Your employer
reserves the right to reduce your salary if your duties change as a result of
your incapacity or inability to perform your duties or to suspend payment of
salary if you are suspended from duty by your employer and/or if you are laid
off because there is no work for you.


Your salary will be reviewed annually with no commitment to increase.


14.
BONUS



Bonuses may be paid entirely at the discretion of your employer. You are not
entitled to receive bonuses as a right under this contract. Bonuses paid will
reflect your performance and how your employer assesses your contribution to the
success of the company during the preceding period.


15.
DEDUCTIONS FROM PAY



If at any time during or on termination of your employment it is the opinion of
your employer that you owe your employer money you agree and authorise your
employer to deduct the sum or sums owed from any payment due to you from your
employer whether wages or salary or payment of any other kind.


For example this will cover deductions from your wages of overpayments,
expenses, loans, damage caused by you and any other money due from you to your
employer.


16.
PENSION SCHEME



You will be eligible, at the end of your probationary period, to join the
company Stakeholder Pension Scheme, details of which will be available on your
request.


17.
HOLIDAYS



The holiday year runs from 1st January to 31st December. You are entitled to
take paid holidays as set out in Schedule Four. Your employer must agree
holidays and you must apply for holiday at least four weeks before you want to
take it. You should not take more than 10 working days at one time and you must
take your entitlement during the holiday year in which you are entitled to it.
You may not carry forward your entitlement.


 
3

--------------------------------------------------------------------------------

 


During the holiday year in which your employment commences your entitlement to
paid holiday during that year will be reduced in proportion to the expired part
of the holiday year.


During a holiday year in which your employment is terminated you will be paid on
termination for any untaken part of your entitlement to paid holiday calculated
in proportion to the part of the holiday year which has elapsed at your leaving
date. If you have taken more than your proportionate entitlement to paid holiday
when you leave your employer will deduct the amount of pay for the holiday from
your salary on termination.


Your holiday entitlement under this contract includes any entitlement to paid
annual leave that you have under the Working Time Regulations 1998.


18.
BANK HOLIDAYS AND PUBLIC HOLIDAYS



You will normally not be required to work on the UK Bank or Public holidays and
you will be paid for them (unless you would not have been required to work on
that day).


Bank and Public Holidays are not part of your holiday entitlement.


Bank holidays are:


New Year’s Day
Easter Monday
The first Monday in May
The last Monday in May
The last Monday in August
26 December if it is not a Sunday
27 December when 25 or 26 December is a Sunday


Note: The list of Bank holidays can be altered by Royal Proclamation or
Parliament to take account of national celebrations or to allow an extra day’s
holiday when Christmas occurs over a weekend.


Public Holidays are:


Good Friday
Christmas Day


19.
SICK PAY ARRANGEMENTS



Your employer’s rules as to sickness and absence from work are contained in the
Staff Handbook and form part of your contract. You may only be absent from work
when authorised.


20.
TRAINING



You must undertake any training which your employer requires you to undertake.
This may take place within your normal working hours but may also be outside
your normal working hours and at a location away from your normal place of work.


 
4

--------------------------------------------------------------------------------

 


21.
COMMITMENT TO THE EMPLOYER

 
You are expected to devote your whole time and attention to the best interests
of your employer during your working hours. You must not work for another
employer or carry out work on any other basis during the term of this contract
whether in or out of your normal working hours, without your employer’s written
permission.


22.
PERFORMANCE ASSESSMENT



A performance review procedure normally operated by the employer is set out in
the Staff Handbook.


Your employer’s performance review procedure is not contractually binding either
upon you or upon the employer who may leave out any or all of the stages of the
performance review procedure.


Your employer has the right to review and monitor the performance of your duties
under this contract.


23.
QUALIFICATIONS 



It is an essential term of this contract that you have told the truth to your
employer about your previous work experience and qualifications.


Your employer regards any breach of this term as gross misconduct in respect of
which your employment can be terminated without warning or notice.


24.
CRIMINAL CONVICTIONS



It is an essential term of this contract that you have told the truth to your
employer about your criminal record (although this does not mean that you have
to tell your employer about offences which are “spent” under the Rehabilitation
Of Offenders Act 1974).


You must tell your employer if at any time you are arrested, charged with or
summonsed for a criminal offence of any nature. You are under a duty to
truthfully and fully answer any questions from your employer in relation to any
such matters.


If you are convicted of a criminal offence of any nature whether committed in or
out of working hours your employer may terminate your employment with or without
notice or payment in lieu of notice and irrespective of the fact that no
warnings have been given.


25.
GARDEN LEAVE



Your employer has the right to require you to take Garden Leave at any time.
During a period of Garden Leave you must remain available during your normal
working hours to carry out work for your employer but you have no right to be
provided with work of any kind. You must not attend your place of work, make any
statement or representation on behalf of your employer or contact any customer,
client, supplier, employee or agent of your employer without the written
permission of your employer to do so.


26.
HEALTH AND SAFETY POLICY



Your employer has a Health and Safety at Work policy under which you have
obligations. It is set out in the Staff Handbook and you must read it. This
policy may be changed as necessary and any changes will be notified to you.
Following such a change you are obliged to comply with the relevant revised
policy.


Any breach or non-observance of the Health and Safety at Work policy will
constitute a disciplinary offence.


 
5

--------------------------------------------------------------------------------

 


27.
COLLECTIVE AGREEMENTS



There are no collective agreements that affect the terms and conditions of your
employment.


28.
EMPLOYER RECORDS



You must promptly notify your employer of any change in your personal details
which will include any change to the following:



 
Ø
Your last notified address.

 
Ø
Your marital status.

 
Ø
Your next of kin.

 
Ø
Your home telephone number.

 
Ø
Your banking details.



29.
DRIVING LICENCE



If your duties involve driving a vehicle you must at all times hold a current
full UK driving licence. Your employer must hold a copy of your current driving
licence. You must immediately tell your employer if you are summonsed for or
convicted of a driving related offence or if you have a fine for such an offence
levied against you.


A conviction for a driving related offence may have an effect on your continuing
to be provided with a vehicle and may lead to your dismissal if you cannot
perform your duties without driving a vehicle.


30.
YOUR EMPLOYER’S VEHICLES



If you drive your employer’s vehicles you are responsible for taking all
reasonable steps to ensure the vehicle is kept in good condition and driven
safely at all times, and for ensuring the vehicle is checked and maintained as
required and at the correct intervals.


You will be required to pay any fines or penalties for parking or traffic
offences incurred when you are using a vehicle in the performance of your duties
or otherwise, and this can be by way of deduction from wages.


Your employer may similarly deduct or charge to you the amount of any insurance
excess or other reasonable costs should a vehicle be involved in a road traffic
accident or damaged in any other way while being driven by you or in your care.


You will report any accident involving the vehicle without any delay to your
employer and your employer’s insurers and will obtain all relevant and lawfully
required particulars from any other party to an accident.


You will not permit any other person to drive the vehicle other than as
specifically authorised in writing by your employer.


If you use your own vehicle for your employer’s business you must have
permission to do so and you must ensure that it is insured for that use and
provide written evidence of that insurance in the form of a copy of your
certificate of motor insurance and your policy document to your employer.


 
6

--------------------------------------------------------------------------------

 


31.
CONDUCT



You must observe your employer’s rules and procedures. These are contained in
this contract, and the Staff Handbook and also in manuals or memos or directives
issued by your employer from time to time. You must also follow lawful
instructions and orders from your employer. Failure to do so is misconduct and
can lead to disciplinary action or even to the termination of your employment.


32.
SMOKING, ALCOHOL AND DRUGS



You must not smoke cigarettes tobacco or other substances at work. The
consumption of alcoholic drinks during working hours is strictly forbidden as is
the taking of drugs other than those prescribed or legally taken for a medical
condition.


33.
COMPUTERS



You are not allowed to load your own software on to your employer’s computers.
You must not copy software or data from computers at work, or use e-mail or
internet access except for legitimate business purposes, or make any other use
of computers or software for any purpose other than your employer’s legitimate
business interests. You must not open files downloaded from the internet or
e-mail on your employer’s computers without virus checking the files.


34.
E-MAIL AND INTERNET



It is your employer’s rule that computers, networks and the e-mail system are
the property of your employer. All copies of messages created, sent, receive or
stored on the company’s systems shall remain the property of your employer.
These messages are not the private property of employees and as such there
should be no expectation of privacy in any circumstances. Your employer reserves
the right to access and monitor all messages created, sent, received or stored
on your employer’s systems. The contents of e-mail messages may be disclosed to
other employees and to third parties without further permission of the employee
and at the discretion of your employer. E-mails and the internet should not be
used to create, send receive or store any material which is offensive,
disruptive or infringes copyright. Your employer has a detailed policy on e-mail
and internet use, which is contained in the Staff Handbook and incorporated in
this contract.


35.
INTELLECTUAL PROPERTY



Subject to the Patents Act 1977 and the Copyright, Designs and Patents Act 1988,
any invention, design, or copyright work, including without limitation all
documents, data, drawings, specifications, articles, computer programmes, object
codes, source codes, network designs, business logic, notes, sketches, drawings,
reports, modifications, tools, scripts or other items ("Works"), made by you
during the course of your employment with your employer (whether or not in the
course of your duties) shall immediately upon creation or performance vest in
and shall be and remain the sole and exclusive property of your employer, and
you hereby irrevocably and unconditionally assign to your employer, All right,
title and interest in and to the same.


You must promptly notify your employer of any Works which you create, which will
become the absolute property of your employer and you hereby unconditionally
waive in favour of your employer all rights (if any) you may have under Chapter
IV (moral rights) of the Copyrights, Designs and Patents Act 1988 (or any
foreign corresponding rights) in connection with the authorship of any Works,
wherever in the world enforceable, including without limitation the right to be
identified as the author of such Works and the right not to have such Works
altered or subjected to derogatory treatment.


 
7

--------------------------------------------------------------------------------

 


You agree to execute any formal and additional assignment required by your
employer to vest or confirm the vesting in it of all rights in any Works as set
out in this Clause 35 at the expense of your employer.


You hereby authorise your employer to appoint someone to be your attorney and in
your name and on your behalf to sign, execute and do all such things as your
employer thinks necessary or desirable to fully vest or confirm the vesting in
it of all rights in any works as set out in this Clause 35.


The terms and obligations of this Clause 35 shall survive the expiry or
termination of your employment for any reason.


36.
DISCIPLINARY ARRANGEMENTS



The disciplinary procedure normally operated by your employer is set out in the
Staff Handbook. If you are unhappy with any disciplinary action you can exercise
your right of appeal under the procedure however the disciplinary procedure is
not contractually binding either upon you or upon your employer, who may leave
out any or all of the stages of the disciplinary procedure.


37.
SUSPENSION FROM WORK



Your employer has the contractual right under this contract to suspend you from
work temporarily, paid or unpaid, in circumstances which your employer considers
to be particularly serious or where further investigation or consideration
appears to your employer to be desirable or any other circumstances where your
employer considers your suspension to be necessary. During the period of
suspension you will not be entitled to access any of your employer’s premises
except at the prior request or with the prior consent of your employer and
subject to such conditions as your employer may impose.


38.
GRIEVANCE PROCEDURE



If you have a grievance relating to your employment you should follow the
grievance procedure which is set out in the Staff Handbook. However the
provisions of the grievance procedure are not contractually binding either upon
you or upon your employer.


39.
RETURN OF PROPERTY



You shall return to your employer or as otherwise directed by your employer all
vehicles, tools, phones, documents, correspondence, equipment, computer discs
and software, specifications, reports, records, credit cards, keys, passes,
lists of clients and customers, address lists, address books, files, books and
any other property of whatever kind and whether similar to any of the above or
not, belonging to or relating to the business of your employer or relating to
the business of or belonging to an associated employer or their clients or
customers together with all copies thereof which may be in your possession,
custody or control whenever requested by your employer to do so and in any event
immediately on the termination of your employment.


40.
DATA PROTECTION ACT 1998



Your employer is regulated by the Data Protection Act 1998 (“the Act”) to the
extent that your employer obtains, records or uses any information (which is
“data” for the purposes of the Act) about you. The Act defines ‘data processing’
in such a way that by obtaining, recording and using information about you, your
employer will be ‘data processing’ in relation to such information. The
information will include the contents of any job application form, CV, and
references together with HR records, appraisals and other records made about you
during the performance of your employment under this contract. It is a term of
this contract to which you signify your agreement when you sign this contract,
that you consent to your employer processing any data that your employer obtains
about you as a result of your being an employee of your employer. You also
consent to your employer processing “sensitive personal data” (as defined in the
Act) about you. You consent to data being transferred outside the European
Economic Area where in the sole opinion of your employer such a transfer is
necessary. Your employer is obliged to provide you with certain information
pursuant to Part II of Schedule 1 of the Act and you agree that your employer
has discharged that duty by providing you with the information contained in
Schedule Five of this contract.


 
8

--------------------------------------------------------------------------------

 
 
41.
CONFIDENTIALITY

 
You must not either during your employment or after it has ended for any reason
disclose to any person or use for any purpose whatsoever or copy any
confidential information relating to the business affairs or trade secrets of
your employer. For example this includes information about your employer’s
customers or clients, other employees, suppliers and prices or any other matter
or information on the employer’s database or about your employer’s business or
the business of your employer’s customers or clients which is not freely
available to the public.


42.
NON-SOLICITATION



You will not during your employment or for a period of six months after the
termination of your employment for any reason attempt to solicit or accept work
for private gain on your own behalf and/or for any other individual, firm,
corporation or company from any private individual, firm, corporation or company
who within the period of six months before the termination of your employment
have been a client or customer of your employer with whom you have had personal
dealings in the course of your duties nor will you attempt to interfere with the
existing business relations between any client or employee and your employer and
at no time during your employment or for six months after the termination of
your employment for any reason will you approach any other employee of your
employer with a view to him or her ceasing to be employed by your employer or
for the purpose of enticing away or employing him or her.


You agree that the restrictions set out above are fair and reasonable and
necessary to protect the legitimate business interests of your employer. In the
event that any part of this clause shall be found by a court to be unreasonable
or unenforceable or void that part shall be severed and the remainder of this
clause shall be enforceable with such deletion or modification as may be
necessary to make it effective and for such period as is found to be reasonable
and valid in substitution for the period or periods contained in this clause.


43.
NON-WAIVER CLAUSE



Any delay or failure to enforce or apply all or any of the rights that your
employer has under this contract will not mean that your employer will therefore
give up or lose those rights. The fact that you (or any other employee) has
behaved in a particular way or broken the terms of this contract will not mean
that your employer approves of or has agreed to that conduct or breach of
contract or that your employer gives up or loses the right to fully enforce the
terms of this contract at any time now or in the future.


44.
YOUR EMPLOYER



The use of the expressions “your employer” and/or “employer” in this contract
and in the Staff Handbook (including those parts of the Staff Handbook which are
not specifically incorporated in this contract) shall mean Rok Productions
Limited or its holding company or any subsidiary company of that holding company
or any associated or affiliated company of that holding company.


 
9

--------------------------------------------------------------------------------

 
 
45.
JURISDICTION



This contract is made within the jurisdiction of the Courts and Employment
Tribunals of England and Wales and shall be governed by the law of England and
Wales.


46.
WHOLE AGREEMENT CLAUSE



This contract contains the whole agreement between you and your employer and
supersedes all previous contracts, agreements, arrangements or understandings
whether oral or written. No amendment to this contract will be legally binding
unless made in writing and signed on behalf of your employer by a duly
authorised person.


47.
WRITTEN PARTICULARS REQUIRED BY PART 1 OF THE EMPLOYMENT RIGHTS ACT 1996



This contract contains all the written particulars that your employer is obliged
to issue to employees by Part 1 of The Employment Rights Act 1996 and no other
statement will be issued unless your terms and conditions are changed.


48.
HEADINGS



The headings to clauses used in this contract are for convenience only and shall
not affect the interpretation of this contract.


 
10

--------------------------------------------------------------------------------

 


SCHEDULES


Below are the schedules referred to in this contract:


SCHEDULE ONE 


Employee’s name:   
Address: 
Job title:    


Date employment commenced: 


 
SCHEDULE TWO 
 
Hours of work: Your usual hours of work are from 9.00 a.m. to 5.30 p.m. Monday
to Friday
 
SCHEDULE THREE 
 
Rate of pay: Your basic rate of pay is £ _____ per annum paid monthly.
 
SCHEDULE FOUR  
 
Holiday entitlement: You are entitled to _____ working days paid holiday in any
one complete holiday year.


SCHEDULE FIVE
 
Data Protection Act 1998


Data Controller: Your employer


Address: Kingswood Business Park, Holyhead Rd, Albrighton, Wolverhampton, WV7
3AU
 
Data Controller’s Representative: Amanda Marriott
 
Address: As Employer
 
Purpose of data processing: to keep adequate records of your recruitment,
contract, performance, disciplinary record, sickness record, pension details,
wages, salary and other benefits, appraisals and all other information arising
in the performance of your contract of employment for the purpose of the
performance of the contract and the administration and management of your
contract and the administration and management of your employer’s business or
organisation and any other purpose arising from the relationship of employer and
employee created by this contract.
 
Other Relevant Information:
 
Description of Data: all records of your recruitment, contract, performance,
disciplinary record, sickness record, pension details, wages, salary and other
benefits, appraisals and all other information arising in the performance of
your contract of employment.
 
Intended Recipients of Data: your employer and all others authorised by you and
/or your employer to receive data and all others to whom your employer is
legally obliged to disclose the same at any time or to whom your employer deems
it necessary or desirable to disclose data for the purposes set out above.
 
 
11

--------------------------------------------------------------------------------

 
 
Countries outside the European economic Area to which data will or may be
transmitted: Your employer is not currently aware of any.


To signify your agreement to employment with your employer on the terms
contained in it please sign both copies of this contract keeping one copy for
yourself and returning the other to your employer.


I have read and understood this contract and hereby agree to employment with
_____ on the terms and conditions set out above.
 

 


signed............................................................. date:
Effective
(Employee)










signed............................................................. date:
Effective
Duly authorised representative
(For and on behalf of Employer)










signed............................................................. date:
Effective
Duly authorised representative
(For and on behalf of Employer)




THIS IS A LEGALLY BINDING DOCUMENT.


 
12

--------------------------------------------------------------------------------

 
 